internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-158070-01 date date legend tribe authority board_of directors of authority act reservation date date dear this letter is in response to your request for a ruling that the authority is a political_subdivision of tribe within the meaning of sec_7871 of the internal_revenue_code facts and representations you make the following factual representations tribe is listed as an indian_tribal_government in revproc_2001_15 2001_05_irb_465 which lists indian tribal governments that are to be treated as states for certain federal tax purposes pursuant to sec_7701 and sec_7871 authority is not included in the list of political subdivisions of an indian_tribal_government published in revproc_84_36 1984_1_cb_510 modified revproc_86_17 1986_1_cb_550 authority provides general governmental services to the tenants of the area within the physical boundaries of the authority including police fire emergency roads sewer water land use planning and other standard governmental services on date tribe enacted the act which authorizes tribe to grant charters for municipal_corporations to be located within the reservation on date pursuant to the act tribe chartered authority as a municipal corporation of the authority pursuant to its charter authority is designated as a political_subdivision of tribe and is authorized to exercise the following powers within its physical boundaries taxing and police powers as well as the power of eminent_domain the board_of directors of authority consists of a president and two board members elected by the board_of directors of tribe the president and board members may be removed in the same manner as they are elected authority must file with the board_of directors of tribe on an annual basis a full report of its financial activities law and analysis the indian tribal governmental tax status act of title ii of pub_l_no 1983_1_cb_510 as amended by pub_l_no 1983_2_cb_309 added provisions to the internal_revenue_code that pertain to the tax status of indian tribal governments for two years beginning in indian tribal governments were to be treated as states for some federal tax purposes section of the tax_reform_act_of_1984 vol c b made permanent the rules treating indian tribal governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes see revproc_86_17 sec_7701 defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 treats an indian_tribal_government as a state for certain specified tax purposes in the legislative_history to sec_7871 congress indicated that this provision of the code will not apply to any indian_tribal_government unless it is recognized by the treasury_department after consultation with the interior department as exercising sovereign powers the legislative_history provides that sovereign powers include the power to tax the power of eminent_domain and police powers such as control_over zoning police protection and fire protection h_r conf_rep no pincite 1983_1_cb_522 indian tribes possess inherent sovereignty except where it has been limited by treaty or statute or by implication as a necessary result of their dependent status indian tribes are viewed as having certain inherent powers including the power to tax and administer justice whether they choose to take actions to exercise them or not a written constitution or other governing document is not a prerequisite for the exercise of inherent sovereign powers see 419_us_544 455_us_130 435_us_313 471_us_195 447_us_134 231_f2d_89 8th cir and powers of indian tribes i d op sol on indian affairs u s d i sec_7871 provides that for purposes of sec_7871 a subdivision of an indian_tribal_government shall be treated as a political_subdivision of a state if and only if the secretary_of_the_treasury determines after consultation with the secretary of the interior that such subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government revproc_84_36 provides a list of subdivisions of indian tribal governments that are to be treated as political subdivisions of a state for specified purposes of the code revproc_84_37 1984_1_cb_513 modified revproc_86_17 provides procedures for a governmental_unit of an indian_tribal_government not included on the list published in revproc_84_36 to request a ruling qualifying it for treatment as a state or a political_subdivision of a state as provided under sec_7871 section dollar_figure of revproc_84_37 provides that a subdivision of an indian_tribal_government that has been delegated one of the generally accepted sovereign powers may qualify as a political_subdivision of a state as provided under sec_7871 section dollar_figure indicates that the generally accepted sovereign powers of states are the power to tax the power of eminent_domain and the police power tribe is a federally recognized indian_tribe pursuant to the act tribe chartered authority as a municipal corporation of the authority the charter was reviewed and approved by the bia pursuant to its charter from tribe authority is designated as a political_subdivision of tribe and is authorized to exercise taxing and police powers as well as the power of eminent_domain the portion of each power delegated to authority is not insubstantial this office has consulted with the united_states department of the interior regarding tribe and authority the united_states department of the interior has opined that tribe has effectively delegated to authority the power of eminent_domain and the power to tax accordingly after consultation with the secretary of the interior we conclude that within the meaning of sec_7871 authority has been delegated the power to exercise one or more of the substantial governmental functions of tribe therefore for purposes of sec_7871 authority will be treated as a political_subdivision of a state conclusion pursuant to sec_7871 authority will be treated as a political_subdivision of an indian_tribal_government tribe accordingly authority will be treated as a political_subdivision of a state for purposes of sec_7871 except as specifically stated above no opinion is expressed regarding the consequences of this transaction under any provision of the code or regulations thereunder this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones assistant branch chief tax exempt bond branch
